DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 and 6 are objected to because of the following informalities:  claims 1, 2 and 6 recites both “the stream of gas molecules” and “the stream” to refer to a single element.  Use of consistent terminology obviates the ambiguity as to whether applicant is referring to different streams.
Claim 2 is objected to because of the following informalities:  claim 2 recites the limitation "the stream of gas molecules" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that line 2 establishes two streams of gas molecules such that the recitation of “the stream of gas molecules” is ambiguous as to which stream.  Claim elements “e) and f)” also make reference to the stream.
Claim 3 is objected to because of the following informalities:  claim 3 recites the limitation "the stream of gas molecules" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  There is no previous recitation of a stream.  Examiner notes that line 5 recites two portions which presumably could distinguish the limitation if applicant specifies which portion the stream applies to.
Claim 5 is objected to because of the following informalities:  line 7 recites receiving heated first portion.  Appropriate correction is required.  Examiner suggests the heated first portion.
Claim 5 is objected to because of the following informalities:  line 9 recites passage of first portion.  Appropriate correction is required.  Examiner suggests the passage of a first portion.
Claim 5 is objected to because of the following informalities:  line 9 recites portion gas molecules.  Appropriate correction is required.  Examiner suggests portion of gas molecules.
Claim 5 is objected to because of the following informalities:  line 11 recites funneling first portion.  Appropriate correction is required.  Examiner suggests funneling a first portion.
Claim 5 is objected to because of the following informalities:  line 17 recites heating first portion.  Appropriate correction is required.  Examiner suggests heating the first portion.
Claim 5 is objected to because of the following informalities:  line 17 recites portion gas molecules.  Appropriate correction is required.  Examiner suggests portion of gas molecules.
Claim 5 is objected to because of the following informalities:  line 21 recites heating first portion.  Appropriate correction is required.  Examiner suggests the heated first portion.
Claim 6 is objected to because of the following informalities:  line 6 recites receiving heated portion.  Appropriate correction is required.  Examiner suggests receiving the heated portion.
Claim 6 is objected to because of the following informalities:  line 17 recites at which dew point.  Appropriate correction is required.  Examiner suggests at which the dew point.
Claim 6 is objected to because of the following informalities:  line 20 recites receiving first portion.  Appropriate correction is required.  Examiner suggests receiving a first portion.
Claim 6 is objected to because of the following informalities:  claim 6 recites the limitation "the second portion" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests a second portion.
Claim 6 is objected to because of the following informalities:  line 25 recites “and second portion.”  Appropriate correction is required.  Examiner suggests and the portion.

Allowable Subject Matter
Claim 4 is allowed.
Claims 1-3, 5 and 6 are either rejected under 35 USC 112 or are objected to but would be allowable if these discrepancies are withdrawn.

Reasons for Allowance
Claims 1 through 6 are allowable because prior art could not be found to show a method for drying granular resin material, comprising: presenting the heated compressed air to a membrane separating out oxygen-size and smaller molecules to provide a stream of gas molecules of at least nitrogen-size at a pressure substantially that of the compressed air; reducing pressure of the stream of gas molecules to less 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762